Citation Nr: 0603342	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for lumbar disc 
disease with T12 wedging.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and K.M.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), and from a January 2004 
rating decision by the RO in Togus, Maine.  In October 2005, 
the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

The issue on appeal of entitlement to a rating in excess of 
10 percent for tinnitus is stayed pending further action.  
The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), reversing a decision of the 
Board which concluded that no more than a single 10 percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the decision in Smith and is 
seeking to have this decision appealed to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, VA has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code (DC) 6260.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  

The Board notes that the September 2001 rating decision 
denied entitlement to an increased rating for hearing loss 
and denied entitlement to service connection for a low back 
disorder.  Although the Manchester RO adjudicated the issue 
of entitlement to service connection for a low back disorder 
on the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  
Service connection was previously denied for lumbar disc 
disease with T12 wedging (claimed as a back condition) in an 
unappealed February 1997 rating decision.  

It is significant to note that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Among other things, 
this law eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  The law also provided 
that under certain circumstances claims that had been denied 
as not well grounded and became final during the period from 
July 14, 1999, to November 9, 2000, may be re-adjudicated as 
if the denial had not been made.  As the veteran's previous 
claim was final prior to July 14, 1999, the VCAA provisions 
did not require de novo adjudication; therefore, the Board 
has listed the issue on the title page as whether new and 
material evidence has been submitted to reopen the claim for 
service connection.

The Board also notes that the January 2004 rating decision 
denied entitlement to service connection for a psychiatric 
disorder and that the veteran subsequently perfected an 
appeal from that determination.  In a March 2005 supplemental 
statement of the case the RO continued the denial of service 
connection and listed the issue on appeal as a mental 
disorder, to include PTSD.  Although the RO denied 
entitlement to service connection for depression as secondary 
to tinnitus apparently as a new issue in a July 2005 rating 
decision, the Court has held that reliance upon a new 
etiological theory is insufficient to transform a claim which 
has been previously denied into a separate and distinct 
claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997); but 
see Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(holding "a claim based on the diagnosis of a new mental 
disorder . . . states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement")(emphasis added).  For this reason, the 
Board finds the secondary service connection claim for 
depression should be included as part of the present 
appellate issue of entitlement to service connection for an 
acquired psychiatric disorder.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and as 
secondary to a service-connected disability, and whether new 
and material evidence was received to reopen a claim for 
entitlement to service connection for lumbar disc disease 
with T12 wedging are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran failed to report for a scheduled VA examination 
in conjunction with his claim for entitlement to a 
compensable rating for bilateral hearing loss and has not 
shown good cause for his failure to report.




CONCLUSION OF LAW

The veteran's claim for entitlement to a compensable rating 
for bilateral hearing loss is denied as a matter of law.  
38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in May 2001.  Further attempts to obtain 
additional evidence as to the present increased rating claim 
for bilateral hearing loss would be futile.  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2005).  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2005).

In this case, records show the veteran was scheduled for VA 
audiological examinations in November 2000, August 2001, 
September 2001, and December 2003, but that he failed to 
report for any of these examinations.  The veteran was 
notified in the November 2002 statement of the case that the 
consequence for failure to report for a scheduled examination 
in connection with an increased rating claim was denial 
without review of the record.  The veteran has provided no 
explanation for his failure to report for the December 2003 
examination.  Records show he was properly notified of this 
examination at his address of record.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and since the veteran has 
provided no explanation for not having reported for 
examination, the Board is satisfied that the veteran was 
properly notified and failed to report to the scheduled VA 
examinations without good cause.  See 38 C.F.R. § 3.655.  
Therefore, the claim for entitlement to a compensable rating 
for bilateral hearing loss must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in May 2001 and October 2003.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).

In this case, the veteran has reported that pertinent private 
medical records exist that would substantiate his present 
claims.  He submitted a VA form 21-4142 on October 2005, in 
essence, requesting VA assistance in obtaining records from 
the Tri-County Mental Health Service.  During his December 
2005 video conference hearing, the veteran's caseworker 
testified that the veteran was receiving case management 
services at that time through Tri-County, and that those 
records would be useful to the veteran's claim.  It is also 
significant to note that in May 2002 the veteran submitted a 
signed authorization for release to VA of treatment records 
from the Augusta Mental Health Institute, but that there is 
no indication of any subsequent VA request.  The Board 
further notes that the service connection and new and 
material evidence issues on appeal were last addressed in a 
January 2004 supplemental statement of the case and that 
evidence pertinent to these matters has been added to the 
claims file without waiver of agency of original jurisdiction 
consideration.  Therefore, additional development is required 
prior to appellate review.

Accordingly, these matter are REMANDED for the following:  

1.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to the issues remaining on 
appeal.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  A specific attempt 
must be made to obtain pertinent private 
medical records from the Augusta Mental 
Health Institute.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


